Citation Nr: 0106712	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-02 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to Agent Orange 
exposure and/or excessive sun exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from September 1965 
to September 1968, and died in April 1996.  The appellant is 
the veteran's surviving spouse.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a July 1997 rating decision, 
in which the RO denied the appellant's claim for service 
connection for the cause of the veteran's death.  The 
appellant filed an NOD in July 1998, and the RO issued an SOC 
in December 1998.  The appellant filed a substantive appeal 
in February 1999.  Supplemental Statements of the Case (SSOC) 
were issued in February and October 1999.  

REMAND

A review of the veteran's service medical records does not 
reflect findings or treatment for melanoma or excessive 
exposure to the sun.  In December 1980, more than 12 years 
following his release from service, the veteran was medically 
examined and found to have a pigmented lesion on his back.  A 
subsequent biopsy in January 1981 revealed a malignant 
melanoma, Clark III vertical growth phase.  

In April 1981, the veteran filed a claim for service 
connection for malignant melanoma, as secondary to Agent 
Orange exposure.  In August 1981, the RO denied the veteran's 
claim, as did the Board in a December 1982 decision.  

In January 1992, the veteran reopened his claim and submitted 
information regarding the various forms of skin-related 
cancers.  In an April 1994 rating decision, the RO denied the 
veteran's claim for service connection for melanoma as a 
result of Agent Orange exposure.  

Thereafter, the RO received records from the Community 
Hospital of Roanoke Valley, dated from October 1994 to 
January 1995.  These records consisted of CT (computed 
tomography) reports which, in particular, noted findings of a 
possible metastatic adenopathy in the right supraclavicular 
region, as well as a polypoid mass in the jejunum which was 
suspicious for neoplasm.  The RO also received statements 
from Daniel Temeles, M.D., dated in May and July 1995.  In 
particular, Dr. Temeles noted that he was the veteran's 
attending medical oncologist, and that the veteran suffered 
from a terminal form of metastatic melanoma.  

Thereafter, as reported above, the veteran expired in April 
1996.  

Later that month, April 1996, the appellant submitted to the 
RO a copy of the veteran's death certificate, as well as an 
application (VA Form 21-530) for burial benefits.  The death 
certificate noted the immediate cause of the veteran's death 
as metastatic melanoma.  In an August 1996 rating decision, 
rendered for the purpose of determining the amount of burial 
benefits and plot allowance to which the veteran's surviving 
spouse was entitled, the RO determined that the cause of the 
veteran's death was not service connected.  

In June 1997, the appellant submitted to the RO, an 
application (VA Form 21-534) for dependency and indemnity 
compensation (DIC), in which she claimed that the veteran's 
death was due to service.  In a letter from the RO to the 
appellant, dated in July 1997, the appellant was notified 
that her claim for service connection for the cause of the 
veteran's death was denied.  In July 1998, the appellant 
filed an NOD, in which she contended that the veteran had 
developed melanoma as a result of exposure to Agent Orange 
while in service.  

In February 1999, the appellant filed a VA Form 9 (Appeal to 
Board of Veterans' Appeals), and also submitted additional 
information she had obtained, from the Internet, with respect 
to skin cancer and Agent Orange.  The RO also received a 
statement from the appellant's service representative, in 
which it was requested that the appellant's claim for service 
connection for cause of the veteran's death be amended to 
include not only exposure to Agent Orange, but also direct 
sun exposure in Vietnam.  

In October 1999, the appellant submitted additional evidence 
to the RO in support of her claim.  A statement from H.F. 
Seigler, M.D., dated in May 1996, noted that the veteran had 
been diagnosed with a Clark Level IV melanoma of the left 
back, and that the one environmental factor that was 
important with melanoma was excessive sunlight exposure.  Dr. 
Seigler additionally noted that the veteran had related to 
him a history of excessive sunlight exposure during his tour 
in Vietnam.  Furthermore, Dr. Seigler reported that the 
veteran's disease had spread to his viscera and other sites, 
including his skin.  A statement from Robert Amick, M.D., 
dated in April 1999, noted that the veteran had been a 
patient of his, and that he had been exposed to intense 
sunlight while serving in Vietnam.  Dr. Amick opined that 
that exposure may have contributed to the development of the 
veteran's melanoma.  

In addition, the appellant submitted statements from friends 
and co-workers of the veteran, who noted that the veteran was 
very conscious of his fair complexion, and did not go 
shirtless, and did not spend much time out in the sun.  
Furthermore, the appellant submitted copies of a number of 
photographs, in which the individual in the pictures, claimed 
to be the veteran in Vietnam, was shirtless.  

In December 1999, the appellant's service representative 
submitted an additional VA Form 9, in which he contended that 
the veteran's only significant exposure to the sun had been 
in Vietnam.  He noted that, while the veteran's service 
medical records did not reflect any treatment for sunburn or 
intense sun exposure, most soldiers would not likely have 
sought treatment for sunburn, given the fear of being 
punished for destruction of government property.  The 
representative also noted that intense sun exposure could 
occur over a period of time without any sunburn.  The 
representative also submitted, with the Form 9, information 
taken from the Internet on skin cancer and the increased risk 
of the disease with exposure to the sun.  

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000). Of significance, in the present matter, 
is language in the new statute which provides:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence of 
record before the Secretary, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(d)) 
(boldface added).

The Board is cognizant that we may consider only independent 
medical evidence to support our findings, and must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 
3 Vet.App. 213 (1992).  Clearly, this matter involves a 
medical question, and the Board is not permitted to draw 
inferences as to medical causation or etiology without a 
solid foundation in the record.  See Colvin, supra.  We note 
that the appellant's service representative, in an Informal 
Hearing Presentation submitted to the Board in February 2000, 
requested the obtaining of a medical opinion, particularly in 
light of the enactment of the VCAA.


As noted above, Dr. Amick has opined that the veteran's 
melanoma may have been related to sun exposure in Vietnam.  
Statements from the appellant, as well as family and friends 
of the veteran, have indicated that the veteran was very 
conscientious about staying out of the sun as much as 
possible.  Given this evidence, along with the supportive 
medical statements relating sun exposure to melanoma, in 
addition to the provisions of the VCAA, the Board hereby 
remands the appellant's appeal to the RO for additional 
development as outlined below.  In this respect, the 
veteran's claims file should be referred to a VA examiner or 
independent medical doctor, and that medical professional 
should conduct a thorough review of the file, and offer an 
opinion as to whether the veteran's melanoma was caused by 
either Agent Orange or direct sun exposure during service.  

Therefore, under the circumstances set forth above, the 
appellant's appeal is REMANDED to the RO for the following 
action:  

1. The RO should invite the appellant to 
submit or identify any additional medical 
evidence in support of her claim.  Based 
upon her response, the RO should obtain 
copies of any pertinent treatment records 
from the identified source(s).  
Thereafter, any additional medical 
evidence submitted or obtained should be 
associated with the claims folder.  

2. The RO should refer the veteran's claims 
file, to include this Remand decision, to 
an appropriate medical doctor, who is 
qualified to render an opinion as to the 
etiology of the veteran's terminal 
disease.  That physician should be 
requested to review the evidence of 
record, including the veteran's service 
and medical history.  Thereafter, he or 
she should answer the following 
questions:  

a.  Is it at least as likely as not 
that the veteran's melanoma resulted 
from exposure to a herbicide agent 
during military service? 

b.  Is it at least as likely as not 
that the veteran's melanoma was the 
result of exposure to the sun during 
his military service? 

All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the doctor is unable to 
give an opinion with respect to either 
question, he or she should explain why.  

3. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that the aforementioned 
development action has been conducted and 
completed in full.  If any required 
action is incomplete, appropriate 
corrective action is to be implemented.  

4. Thereafter, the RO should again consider 
the appellant's claim.  If action taken 
remains adverse to the appellant, she and 
her accredited representative should be 
furnished an SSOC concerning all evidence 
added to the record since the last SSOC.  
Thereafter, the appellant and her 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.


By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the appellant until she receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


